Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of the following in response to election of species requirement is acknowledged:

    PNG
    media_image1.png
    190
    616
    media_image1.png
    Greyscale

Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-15 are examined on merits in this office action.
Claim Objections
Claims 1, 5 and 12 are objected to because they recites undefined acronym “NAPQI”, the meaning of which may change over time. For clarity it is suggested that the acronym be defined in the first instance when the acronym is recited in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Are the claims directed to a statutory category?  Yes, the claims are directed to a process.
Step 2A: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature.  

Also, the claim is directed to an abstract idea because, the step of obtaining the level of one or more APAP-protein adduct, the step of comparing (as for example, comparing profile determined to a database and identifying matching entry) and providing a prognosis of toxicity based on a reference value; such steps are mental steps as they could be done by merely reviewing data mentally or use of a general computer. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation as "assessing, determining and predicting could be done by merely reviewing data mentally.
Step 2B:  Does the claim as a whole amounts to significantly more than the exception?  No.
The additional step of measuring acetaminophen-protein adduct recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine. As for example, HPLC and antibody mediated assay method for measuring acetaminophen-protein adduct has been described by James (US 2009/0263839; paragraph [0007]) and Davern (Gastroenterology 2006). As explained above, the steps of determining, comparing and providing a prognosis based on a reference value; such steps are mental steps as they could be done by merely reviewing data mentally or use of a general computer.  In addition such steps judicial exceptions since given their broadest interpretation they do not clearly go beyond mental activity and add nothing 
The step of measuring the amount of acetaminophen-protein adduct are recited at a high level of generality such that it is not limited to any specific assay or testing technique.  Further such step is taught in the prior art well understood, purely conventional and routinely taken by others as cited above. 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624).
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davern et al (Gastroenterology 2006, hereinafter, “Davern”).

In regards to claim 3, Davern teaches that highest levels of adducts were associated with the highest serum aminotransferase levels (page 690) and thus the detected acetaminophen-protein adduct includes acetaminophen-aminotransferase adduct.
In regards to claims 5-8 and 11, 12, 13 and 15, Davern teaches measurement of acetaminophen-protein adduct and comparing with a reference value (page 690, 2nd paragraph of 1st col.), which indicates acetaminophen overdose and/or acetaminophen induced toxicity (page 691, Discussion). Davern teaches that measurement of serum acetaminophen–protein adducts represents a sensitive and specific method to confirm or exclude acetaminophen as the cause of severe liver injury in patients with ALF and as such, the assay should help to identify acetaminophen-induced liver injury in situations where historical or laboratory data are lacking (discussion)
In regards to claim 9, Davern teaches measuring acetaminophen-protein adduct from a subject having acetaminophen hepatotoxicity (page 688, left col.).
In regards to claims 10 and 14, Davern teaches that highest levels of adducts were associated with the highest serum aminotransferase levels (page 690). Davern also teaches that covalent binding of NAPQ1 to cysteine groups on hepatocyte proteins 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,351,897. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application are either fully 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641